 

Exhibit 10.1

 

OVERSTOCK.COM, INC.
RESTRICTED STOCK UNIT GRANT NOTICE
(2005 Equity Incentive Plan)

 

Overstock.com, Inc. (the “Company”), pursuant to its 2005 Equity Incentive Plan
(the “Plan”), hereby grants to the participant under the Plan (the
“Participant”) restricted stock units (“RSUs”) constituting the right to
purchase the number of shares of the Company’s common stock (the “Common Stock”)
set forth below (the “Award”). This Award is subject to all of the terms and
conditions as set forth in this Restricted Stock Unit Grant Notice (the “Grant
Notice”), the Restricted Stock Unit Agreement attached hereto and the Plan, a
copy of which has previously been furnished to the Participant, all of which are
incorporated herein in their entirety.

 

Participant:

 

[Name]

 

Date of Grant:

 

[Date]

 

 

 

 

 

Number of Shares Subject to Award:

 

[Number of Shares]

 

 

 

 

 

Purchase Price per Share:

 

$0.0001

 

 

 

 

 

Total Purchase Price:

 

$

 

 

 

 

 

Vesting Schedule:

 

[Participant will vest in [vest percentage] of the RSUs awarded by this
Agreement at the close of business on [date or dates], subject to the provisions
of the Restricted Stock Unit Agreement attached hereto and the Plan.]

 

 

 

 

 

Payment:

 

As described in the Restricted Stock Unit Agreement, the par value for the
shares must be paid in cash, by check or as consideration for past services to
the Company.

 

 

Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to the terms and conditions of this Grant
Notice, the Restricted Stock Unit Agreement and the Plan, and agrees that his or
her signature of this Grant Notice shall also be deemed his or her signature of
the attached Restricted Stock Unit Agreement.  Participant further acknowledges
that as of the Date of Grant, this Grant Notice, the Restricted Stock Unit
Agreement and the Plan set forth the entire understanding between Participant
and the Company regarding the matters addressed herein and therein and supersede
all prior oral and written agreements relating thereto, with the exception of
any other awards previously granted and delivered to Participant under the Plan.

 

--------------------------------------------------------------------------------


 

Overstock.com, Inc.

 

Participant:

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Signature

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

Date:

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

OVERSTOCK.COM, INC.
RESTRICTED STOCK UNIT AGREEMENT
(2005 Equity Incentive Plan)

 

1. Grant. The Company hereby grants to the Participant named in the Restricted
Stock Unit Grant Notice attached hereto an award of Restricted Stock Units
(“RSUs”), as set forth in the Restricted Stock Unit Grant Notice and subject to
the terms and conditions in this Agreement and the Company’s 2005 Equity
Incentive Plan (the “Plan”). When the Shares are issued pursuant to RSUs which
vest in accordance with the terms hereof, the par value per Share will be deemed
paid by the Participant as a result of services rendered by the Participant
prior to the applicable vesting date.  Terms used but not defined herein have
the meanings given them in the Plan.

 

2. Company’s Obligation. Each RSU represents the right to receive one Share on
the vesting date of that RSU. Unless and until the RSUs vest, the Participant
will have no right to receive any Shares under such RSUs. Prior to actual
distribution of Shares pursuant to any vested RSUs, such RSUs will represent an
unsecured obligation of the Company, payable (if at all) only from the general
assets of the Company.

 

3. Vesting Schedule. Subject to paragraph 4, the Participant will vest in the
RSUs awarded by this Agreement according to the vesting schedule specified in
the Restricted Stock Unit Grant Notice. Accordingly, such vesting may be tied to
the attainment of established Performance Goals and/or the completion of a
specified period of Service Provider status.

 

4. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of any or all of the RSUs at any time, subject to the
terms of the Plan. If so accelerated, such RSUs will be considered as having
vested as of the date specified by the Administrator. If the Administrator, in
its discretion, accelerates the vesting of any or all of the RSUs, the Shares
underlying those accelerated RSUs shall nevertheless be issued at the same time
or times as if such RSUs had vested in accordance with the vesting schedule set
forth in the Restricted Stock Unit Grant Notice (whether or not the Participant
remains in Service Provider status as of such date(s)). Accordingly, there shall
be no acceleration of the issuance date of the Shares underlying the RSUs for
which vesting is accelerated pursuant to this paragraph 4.

 

5. Forfeiture upon Termination as Service Provider. Notwithstanding any contrary
provision of this Agreement or the Restricted Stock Unit Grant Notice, if the
status of the Participant as a Service Provider is terminated for any reason or
no reason prior to vesting, the unvested RSUs awarded by this Agreement will
thereupon terminate and be forfeited at no cost to the Company and without any
payment (in Shares, cash or otherwise) to the Participant.

 

6. Payment upon Vesting. Any RSUs that vest in accordance with paragraph 3 will
be paid to the Participant (or in the event of the Participant’s death, to his
or her estate or designated beneficiaries) in Shares on the date those RSUs vest
in accordance with the vesting schedule set forth in the Restricted Stock Unit
Grant Notice or as soon thereafter as practicable, subject to the tax
withholding provisions of paragraph 8. Any RSUs that vest in accordance with
paragraph 4 will be paid in Shares to the Participant (or in the event of the
Participant’s death, to his or her estate or designated beneficiaries) in
accordance with the provisions of such paragraph, subject to tax withholding
provisions of paragraph 8. In the event of any accelerated vesting of the RSUs
pursuant to the provisions of Section 16(c)(ii) of the Plan, the Shares
underlying those accelerated RSUs shall be issued on the accelerated vesting
date or as soon thereafter as administratively practicable, subject to the tax
withholding provisions of paragraph 8. For each RSU that vests, the Participant
will receive one Share. In no event shall the Shares be issued later than the
later of (i) the close of the calendar year in which the Shares vest or (for
vesting-accelerated RSUs under paragraph 4) would have vested in the

 

--------------------------------------------------------------------------------


 

absence of such acceleration or (ii) the fifteenth (15th) day of the third (3rd)
calendar month following such actual or deemed vesting date.  Notwithstanding
anything herein to the contrary, the Participant shall not be permitted,
directly or indirectly, to designate the taxable year in which the Shares shall
be issued.

 

7. Payments after Death. Any distribution or delivery of Shares to be made to
the Participant in accordance with the provisions of this Agreement will, if the
Participant is then deceased, be made to the administrator or executor of the
Participant’s estate or the designated beneficiary or beneficiaries of the RSUs.
The Shares shall be issued on the issuance date determined in accordance with
the provisions of paragraph 6. Any such administrator, executor or beneficiary
must furnish the Company with (a) written notice of his or her status as such
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer. The Participant may make a beneficiary designation with respect to the
RSUs by filing the appropriate form with the Administrator or its designate

 

8. Adjustment in Shares. Should any event described in Section 16(a) of the Plan
occur, then equitable adjustments shall be made by the Administrator to the
total number and/or class of securities issuable pursuant to this Award as
permitted by the Plan. Such adjustments shall be made in such manner as the
Administrator deems appropriate so as to prevent dilution or enlargement of the
benefits intended to be made available hereunder.

 

9. Withholding of Taxes. When the Shares are issued as payment for vested RSUs,
the Company will withhold a portion of the Shares that have an aggregate Fair
Market Value sufficient to pay the minimum federal, state and local income,
employment and any other applicable taxes required to be withheld by the
Company, unless the Company, in its sole discretion, either requires or
otherwise permits the Participant to make alternate arrangements satisfactory to
the Company for such withholdings in advance of the arising of any withholding
obligations. The number of Shares withheld pursuant to the prior sentence will
be rounded up to the nearest whole Share, with no cash payment due the
Participant for the value of any Share withheld in excess of the tax obligation
as a result of such rounding. Notwithstanding any contrary provision of this
Agreement, no Shares will be issued unless and until satisfactory arrangements
(as determined by the Company) have been made by the Participant with respect to
the payment of any income and other taxes which the Company determines must be
withheld or collected with respect to such Shares. In addition and to the
maximum extent permitted by law, the Company (or the employing Subsidiary) has
the right to retain without notice from salary or other amounts payable to the
Participant, cash having a sufficient value to satisfy any tax withholding
obligations that the Company determines cannot be satisfied through the
withholding of otherwise deliverable Shares. All income and other taxes related
to the RSU award and any Shares delivered in payment thereof are the sole
responsibility of the Participant. By accepting this RSU award, the Participant
expressly consents to the withholding of Shares and to any additional cash
withholding as provided for in this paragraph 9.

 

10. Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares are issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
the Participant or Participant’s broker.

 

11. No Right to Employment. The Participant’s employment or other Service
Provider status with the Company and its Subsidiaries is on an at-will basis
only. Accordingly, the terms of the Participant’s employment or other Service
Provider status with the Company and its Subsidiaries will be determined from
time to time by the Company or the Subsidiary employing or retaining the
Participant (as the case may be), and the Company or the Subsidiary will have
the right, which is hereby expressly reserved, to terminate or change the terms
of the employment or service relationship of the Participant at any time for any
reason whatsoever, with or without good cause or notice.

 

--------------------------------------------------------------------------------


 

12. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement must be addressed to the Company at 6350 South 3000 East, Salt
Lake City, Utah 84121, Attn: [Stock Administration], or at such other address as
the Company may hereafter designate in writing or electronically.

 

13. Grant Not Transferable. Except to the limited extent provided in paragraph
7, this grant and the rights and privileges conferred hereby shall not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and shall not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this grant and the rights and privileges conferred hereby
immediately will become null and void.

 

14. Restrictions on Sale of Securities. Subject to the provisions of paragraph
16, the Company shall use its reasonable efforts to assure that the offering of
Shares to be issued in payment of the vested RSUs is registered under the
federal securities laws or qualifies for an available exemption from such
registration requirements. However, any sale of any Shares by the Participant
will be subject to the Company’s Insider Trading Policy as amended from time to
time and any other policies adopted by the Company relating to the sale of
Company Common Stock and any market blackout-period that may be imposed by the
Company.  Further, the Participant is solely responsible for ensuring that any
sale complies with all applicable securities laws.

 

15. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

 

16. Additional Conditions to Issuance of Stock. If at any time the Company
determines, in its discretion, that the listing, registration or qualification
of the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to the Participant (or his or
her estate or beneficiary), such issuance will not occur unless and until such
listing, registration, qualification, consent or approval have been effected or
obtained, free of any conditions not acceptable to the Company. The Company will
make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority. In no event, however, shall any Shares be
issued in contravention of applicable federal and state securities laws or other
regulatory requirements.

 

17. Plan Governs. This Agreement and the Restricted Stock Unit Grant Notice are
subject to all terms and provisions of the Plan. In the event of a conflict
between one or more provisions of this Agreement or the Restricted Stock Unit
Grant Notice and one or more provisions of the Plan, the provisions of the Plan
will govern.

 

18. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and the Restricted Stock Unit Grant Notice and to
adopt such rules for the administration, interpretation and application of the
Plan as are consistent therewith and to interpret or revoke any such
rules (including, but not limited to, the determination of whether or not any
RSUs have vested). All actions taken and all interpretations and determinations
made by the Administrator in good faith will be final and binding upon
Participant, the Company and all other persons. No member of the Administrator
will be personally liable for any action, determination or interpretation made
in good faith with respect to the Plan, the Restricted Stock Unit Grant Notice
or this Agreement.

 

--------------------------------------------------------------------------------


 

19. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

 

20. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

 

21. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties regarding the subjects covered. The Participant
expressly warrants that he or she is not accepting this Agreement in reliance on
any promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to amend this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of the Participant, to
comply with applicable law, including without limitation Section 409A of the
Code or to otherwise avoid imposition of any additional tax or income
recognition under Section 409A of the Code prior to the actual payment of Shares
pursuant to this RSU award.

 

22. Amendment, Suspension or Termination of the Plan. By accepting this RSU
award, the Participant expressly warrants that he or she has received a right to
purchase stock under the Plan, and has received, read and understood a
description of the Plan. The Participant understands that the Plan is
discretionary in nature and may be modified, suspended or terminated by the
Company at any time.

 

23. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any notices required or permitted hereunder or under the Plan and any
documents related to RSUs awarded under the Plan or future RSUs that may be
awarded under the Plan by electronic means or request the Participant’s consent
to participate in the Plan by electronic means. By accepting this RSU award, the
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

 

24. Notice of Governing Law. This RSU award shall be governed by, and construed
in accordance with, the laws of the State of Utah without regard to principles
of conflict of laws.

 

25. Section 409A.   Payments under this Agreement are intended to be exempt
from, or comply with, the provisions of Section 409A of the Internal Revenue
Code of 1986 (“Section 409A”) and this Agreement shall be administered and
construed accordingly. If any payment, compensation or other benefit provided to
the Participant in connection with his or her employment termination is
determined, in whole or in part, to constitute “nonqualified deferred
compensation” within the meaning of Section 409A and the Participant is a
specified employee as defined in Section 409A(2)(B)(i), no part of such payments
shall be paid before the day that is six (6) months plus one (1) day after the
date of termination (the “New Payment Date”). The aggregate of any payments that
otherwise would have been paid to the Participant during the period between the
date of termination and the New Payment Date shall be paid to the Participant in
a lump sum on such New Payment Date.

 

--------------------------------------------------------------------------------